Citation Nr: 1020897	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  09-10 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Eligibility for Dependents' Educational Assistance under the 
provisions of Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Counsel




INTRODUCTION

The appellant has indicated that the Veteran had active 
service during the Vietnam era.  The Department of Veterans 
Affairs (VA) has determined that the Veteran is permanently 
and totally disabled.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 decision of the VA Regional Office 
(RO) in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In her October 2008 substantive appeal the appellant 
requested a hearing before a member of the Board to be held 
at a local VA office.  The file before the Board is absent 
for evidence that the hearing has been scheduled.  

As the appellant has the right to the requested hearing, but 
one has not been scheduled, a remand is required for such a 
hearing to be scheduled.  See 38 U.S.C.A. § 7107(b) (West 
2002); 38 C.F.R. § 20.700(a) (2009).  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel 
Board hearing in the order that the 
request was received.  After a hearing 
is conducted, or if the appellant 
withdraws her hearing request or fails 
to report for the scheduled hearing, 
the claims file should be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KRISTI BARLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


